ON REHEARING: After the foregoing opinion was filed, the plaintiff’s motion for rehearing was granted.
Griffith, J. The opinion relied upon the agreement of the parties that at the time of the adoption of the ordinance in question there were two mobile home parks in Plainfield. One of these belonged to defendant’s predecessor in title, Vernon Hood, and the other to Vernon Benoit. Based upon this agreed fact, the opinion assumed *412the permit subsequently granted to Vernon Benoit was for the enlargement of an existing park rather than a new park and interpreted the ordinance to permit the granting of an enlargement of the Hood park and a new park.
It now appears that the agreed statement of facts may be in error in stating that Vernon Benoit had an existing mobile home park at the time of the adoption of the ordinance. All parties agree that the town may be relieved of its agreement to this fact and the matter left to proof. If Benoit did not have a mobile home park on the date of the adoption of the ordinance, then his permit was for the only new mobile home park permitted by the ordinance and the defendant would be entitled to have the selectmen consider only his present application for enlargement of his mobile home park. We interpreted the ordinance as permitting one new park in addition to such as then existed. If there was only one park in existence on the date the ordinance was adopted, then the ordinance restricts the total number of parks to two. In all other respects, the former opinion is reaffirmed.

Former result affirmed.

All concurred.
September 30, 1975